DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/21 has been entered.
 

Drawings
The drawings are objected to because element 350 is shown with two different cross hatches in figures 1, 5, 6, 8, 9, and 10.  As best understood, element 350 as shown in for example figure 2, extends from the top at 350A to the bottom at 350B. The slots 368 (shown in figures 2- 3) do not separate the part, as appears to be shown in the figures by the separate cross hatching. This make the drawings unclear.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 is amended to recite where “the first piston is configured to energize the seal assembly in response to a pressurization of [[an]]a distal axial end of the first piston”.
	As best understood the first piston is element 350 and the distal end would be at/ near 350B. The specification describes [0049] the pressure acting on the upper end, i.e. 350A, which is considered the proximate end (proximate / distal to the surface is normal oilfield terminology and absent explicit language in applicant’s specification this is the understanding).
	Therefore, the new limitation is considered to be new matter.
Dependent claims are likewise rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is amended to recite where “the first piston is configured to energize the seal assembly in response to a pressurization of [[an]] a distal axial end of the first piston”.
The word “distal” is not found in the specification, and it is unclear if the distal end is the upper or lower end. (Absent a description, convention wellbore terminology would place the distal end away from the wellbore surface, however this does not make sense with regard to the apparatus)
Dependent claims are likewise rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 5735344 A) to Duncan, and further in view of (US 4234043 A) to Roberts.
Regarding claim 21: Duncan discloses a running tool assembly for installing a seal assembly 29 in a wellhead housing 11, comprising: 
a mandrel 13 configured to couple with a conveyance string (Figure 1, top element not labeled) whereby axial movement between the mandrel and the conveyance string is prevented at all times during deployment thereof (Figure 1, the two elements are threaded together and not separated during deployment, and is interpreted as meeting the claim limitation); and 
a first piston (61 and 62) slidably disposed about the mandrel 13 and configured to releasably couple with the seal assembly 29 (Col 6:30-32); 
wherein the mandrel 13 is defined by an outer surface extending from a first terminal end of the mandrel to a second a terminal end thereof (outer surface of 13 meets this limitation)
wherein, when the running tool is being run to the wellhead housing, the seal assembly 29 has a first condition (Col 9, lines 9-20 prior to pressure the seal is in a first condition)
wherein, when the running tool 13 is disposed in the wellhead housing 11 and the first piston 62 is coupled to the seal assembly 29, the first piston is configured to energize the seal assembly 29 from the first condition to a second energized condition (Col 9, lines 9-20) in response to a pressurization of an end of the first piston (Col 5: 38-59).
However Duncan does not disclose and wherein the outer surface of the mandrel is configured to receive a shear pin in at least one receptacle formed therein, the shear pin coupling the first piston to the mandrel to restrict relative axial movement therebetween, and movement until following shearing of the shear pin. 
Roberts teaches wherein the outer surface of a mandrel 21 is configured to receive a shear pin 51a in at least one receptacle formed therein (Figure 3K), the shear pin 51a coupling a piston 50 to the mandrel 21 to restrict relative axial movement therebetween during deployment thereof  and movement until following shearing of the shear pin. (Col 5:55-58)
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Duncan to place a shear pin between the mandrel and the first piston, in view of Roberts, to “hold the piston in its upper position” until a control line delivers sufficient pressure to actuate the piston (Col 5:55-65). Furthermore, this would amount to no more than applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Regarding claim 24: Duncan discloses wherein the first piston comprises a first seal 72 sealing against an outer surface of the mandrel 13 and a second seal 77 configured to seal against an inner surface of the wellhead housing when the running tool is disposed in the wellhead housing (figure 1, left side).
Regarding claim 25: Duncan discloses wherein the first and second seals of the first piston are configured to restrict fluid flow across the running tool assembly when the running tool assembly is disposed in the wellhead housing and the end of the first piston is pressurized. (Col 4:4-21, the seals naturally prevent fluid from passing, and as such restrict fluid flow. This is interpreted as meeting the claimed limitation).

Claims 21-23 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 3468559 A) to AHLSTONE, and further in view of (US 3357486 A) to Brown.
Regarding claim 21: Ahlstone discloses: 
a running tool (V) assembly for installing a seal assembly (Col 1, lines 19-21) in a wellhead housing (N), comprising: 
a mandrel (73+72) configured to couple with a conveyance string W such that relative axial movement between the mandrel and the conveyance string is prevented at all times during deployment thereof; (threaded connection, Figure 2a ); and 
a first piston 78 slidably disposed about the mandrel (73) and configured to releasably couple with the seal assembly (Figure 7, the seal assembly can be considered the components in the bottom half of figure 7 including 58 and seal 160); 
wherein the mandrel 73+72 is defined by an outer surface extending from a first terminal end of the mandrel to a second a terminal end thereof; 
wherein, when the running tool is being run to the wellhead housing, the seal assembly has a first condition (160, Figure 2b)
wherein, when the running tool (V) is disposed in the wellhead housing and the first piston is coupled to the seal assembly, the first piston is configured to energize the seal assembly from the first condition to a second energized condition (figure 6b) in response to a pressurization of an end of the first piston (Col 9, lines 14-44).
Ahlstone fails to disclose wherein the outer surface of the mandrel is configured to receive a shear pin in at least one receptacle formed therein, the shear pin coupling the first piston to the mandrel to restrict relative axial movement therebetween during deployment thereof, or where the first piston is configured to energize the seal assembly after the shearing of the shear pin.
Brown teaches wherein the outer surface of the mandrel 62 is configured to receive a shear pin 72a in at least one receptacle formed therein (Figure 1), the shear pin 72a coupling the first piston 72 to the mandrel 62 to restrict relative axial movement therebetween   during deployment thereof (Col 5 lines 1-3, Col 6 lines 2-6), where movement of the piston after shearing of the shear pins energizes a seal assembly (col 6, lines 2-10).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Ahlstone to have the outer surface of the mandrel is configured to receive a shear pin in at least one receptacle formed therein, the shear pin coupling the first piston to the mandrel to restrict relative axial movement therebetween until after the shear pin is sheared, in view of Brown, to prevent premature actuation of the piston (Col 5: lines 1-3). Furthermore, this would amount to no more than the use of known technique to improve similar devices (methods, or products) in the same way.
Regarding claim 22: Ahlstone discloses: further comprising an anti-rotation key 70 extending from an outer surface of the mandrel (72 ), wherein the anti-rotation key is received in a slot 69 of the first piston (Col 5: 34-41, Figure 2a, 65 is part of 63).
Regarding claim 23: Ahlstone discloses:  wherein the anti- rotation key 70 is configured to restrict relative rotation while allowing limited relative axial movement between the mandrel and the first piston 63 (Figures 2a, 6a, Col 10, lines 1-10).
Regarding claim 26: Ahlstone discloses, further comprising: a second piston 120 slidably disposed in a central passage of the mandrel (73) and comprising an annular seal 124 that sealingly engages an inner surface of the central passage (Figure 6a); wherein, when the running tool assembly is disposed in the wellhead housing, the second piston 120 is configured to set an axially settable component in response to a pressurization of the central passage of the mandrel (Figure 6a, the 2nd piston is configured to axially set the first piston. The claim does not specifically require the axially settable component to be another component and thus is interpreted as meeting the claim).
Regarding claim 27: Ahlstone discloses: wherein the first piston 78 comprises a connector located 64 at an end of the first piston that is configured to decouple from the seal assembly in response to relative rotation between the first piston and the seal assembly (Col 11, lines 16-32).
Allowable Subject Matter
Claims 28-30 and 32-34 are allowed.
Response to Arguments
In response to applicants amendments dated 2/10/2021.
Applicant’s amendments to the claims are noted.
Regarding claim 10, the amendments introduce new matter and are rejected under 112(a), see above. Ahlstone applies pressure to space 81 which moves sleeve 63 via pressure on cylinder head 75. Element 75 could be considered the first piston and the upper end the proximate end. If applicant had intended that the upper end 350A be considered he distal end, the claim would still read on Ahlstone. Element 75 indirectly via other portions of 63 couples to the seal assembly and is interpreted as meeting the other limitations of claim 10.
Amendments to claim 21 have overcome the rejections based on Brown, and the rejections are withdrawn.
Applicant argues that element 41of Duncan is the first piston, and does not meet the limitations of a shear pin.
The Examiner disagrees.
The examiner has references elements 61 and 62 as the first piston.  Element 62 and 61 are connected by threads and push on element 41 and then seal 29, see Col 5, lines 38-59.
In view of applicant’s amendments, and the withdrawal of rejections based on Brown, new rejections based on Ahlstone have been made to claims 26 and 27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN A MACDONALD/           Examiner, Art Unit 3674